Citation Nr: 1024907	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial 
asthma.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
flatfoot.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the claims sought.

In March 2010, the Veteran testified before the undersigned at a 
Board hearing at the Cleveland RO.  A copy of the transcript is 
of record.

The issues of entitlement to a compensable rating for bilateral 
hearing loss and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bronchial asthma has been manifested by a level of Forced 
Expiratory Volume in one second (FEV-1) greater than 55 percent 
of predicted value, a ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) greater than 55 
percent, and daily inhalational or oral bronchodilator therapy.

2.  The competent medical evidence shows that the Veteran's 
bilateral flatfoot is of no more than moderate severity.

3.  At his March 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his appeal for a 
rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2009).

2.  The criteria for a rating in excess of 10 percent for 
bilateral flatfoot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

A claimant must also be provided with information pertaining to 
assignment of disability ratings, as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2008 pre-rating letter provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims on appeal, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The February 2009 RO rating 
decision reflects the initial adjudication of the claims after 
issuance of the September 2008 letter.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA treatment 
records, and VA and VA-contracted examination reports.  Also of 
record and considered in connection with this matter are various 
written documents provided by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO action 
to further develop the record in connection with the claims on 
appeal is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with these claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.	 Analysis

Increased rating- bronchial asthma

The Veteran is claiming entitlement to an increased rating for 
bronchial asthma.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  See Hart 
v. Mansfield, 21 Vet. App. at 509-10 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods pertinent to the current claims.

Throughout the rating period on appeal, the Veteran's bronchial 
asthma has been rated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

Under Diagnostic Code 6602, a 30 percent rating is warranted 
where the veteran has a Forced Expiratory Volume in one second 
(FEV-1) of 56 to 70 percent of predicted value, an FEV-1 to 
Forced Vital Capacity (FVC) ratio of 56 to 70 percent, daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent rating is assigned 
where FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC is 
40 to 55 percent, or where the veteran requires at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids.  A 100 percent rating is assigned 
for pronounced asthma where FEV-1 is less than 40 percent of 
predicted value, FEV-1/FVC is less than 40 percent, there is more 
than one attack per week with episodes of respiratory failure, or 
the veteran requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.

FEV-1 and FEV-1/FVC are determined by pulmonary function tests 
(PFTs), conducted after a bronchodilator is used.  38 C.F.R. § 
4.96.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
Veteran's bronchial asthma is not warranted.

The record reflects that the Veteran's FEV-1 level has 
consistently exceeded 55 percent of predicted value, and that his 
FEV-1/FVC level has consistently exceeded 55 percent.  PFTs of 
record reveal that the Veteran's post-bronchodilator FEV-1 levels 
were at 90 percent in October 2007 and 94 percent in December 
2008, both during VA outpatient treatment; FEV-1/FVC levels were 
70 percent during October 2007 VA outpatient treatment, and 81 
percent during November 2008 VA examination and December 2008 VA 
outpatient treatment.  The record does not indicate that the 
Veteran's PFT results have worsened since the dates of testing.

Furthermore, the record does not reflect monthly visits to a 
physician for care of exacerbations, or any course of systemic 
treatment involving corticosteroids.

The report of the November 2008 VA examination reflects that the 
Veteran's asthma attacks were exacerbated by exercise.  His 
symptoms did not include productive cough, coughing up blood, or 
anorexia.  The Veteran had never been prescribed bed rest for his 
asthma.  His main symptomatology included severe shortness of 
breath during exertion.  He was noted to have had mild to 
moderate asthma, with a diagnosis of bronchial asthma induced by 
exercise.  He was currently being treated with Albuterol and 
steroid inhalers.  The physician believed that the Veteran's 
asthma had a mild to moderate effect on his occupation and daily 
activities due to an inability to perform heavy or prolonged 
physical activities.  

VA outpatient treatment records from October 2007 through 
February 2009 indicate that the Veteran reported dyspnea with 
exertion at two to three flights of stairs with an occasional 
wheeze in late 2007.  In October 2008, the Veteran reported to 
the pulmonary clinic with complaints of worsening since his last 
treatment a year prior to the appointment.  He complained of 
dyspnea after one to two steps and could barely climb a flight of 
stairs.  He denied cough or sputum production, chest pain, and 
chest tightness.  The Veteran mentioned that he had to take early 
retirement because he could not tolerate work due to his asthma.  
He reported occasional wheezing.  He had never required oxygen 
and had no hospitalizations for asthma exacerbations.  In 
December 2008, the Veteran reported better control of his 
symptoms while on Singulair.  It was noted that he had a history 
of mild intermittent asthma.  In February 2009, the Veteran 
stated that he was breathing better, and his Asmanex was tapered 
to one puff, twice daily.  The physician noted that the Veteran's 
symptoms had improved.

In January 2009, the Veteran's employer submitted a statement 
that the Veteran had lost no time during the 12 months preceding 
the last date of employment due to asthma.  The Veteran took 
early retirement in July 2008.

At his March 2010 Board hearing, the Veteran testified that he 
received pulmonary treatment once every four to six months.  He 
noted that his treating physicians have not expressed a need to 
see him on a monthly basis.

Based on the foregoing, a rating in excess of 30 percent for 
bronchial asthma is not warranted here for any portion of the 
rating period on appeal.  Indeed, the PFTs fail to yield results 
commensurate with the next-higher 60 percent rating.  
Furthermore, as noted previously, there is no showing of monthly 
visits to a physician for care of exacerbations, or any course of 
systemic treatment involving corticosteroids.  

In evaluating the claim, the Board acknowledges the Veteran's 
symptoms of severe shortness of breath, to include those reported 
upon November 2008 examination.  However, because the PFT results 
fail to meet the 60 percent criteria, and because the Veteran is 
not seen monthly for exacerbations of his bronchial asthma, the 
overall disability picture is not found to most nearly 
approximate the higher evaluation, despite the Veteran's noted 
symptoms.

For all the foregoing reasons, the Board finds no basis for any 
staged rating of the Veteran's bronchial asthma, pursuant to 
Hart, and that the claim for a higher rating must be denied, as 
the Veteran does not meet the criteria for a rating in excess of 
30 percent.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased rating- bilateral flatfoot

Throughout the rating period on appeal, the Veteran's bilateral 
flatfoot has been evaluated at 10 percent under Diagnostic Code 
5284, for acquired flatfoot.  Under that code section, moderate 
flatfoot with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis and pain on manipulation and 
use of the feet is evaluated as 10 percent for bilateral or 
unilateral flatfoot.  To be entitled to the next-higher 
evaluation, the evidence must show severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities (warranting 20 percent for 
unilateral flatfoot and 30 percent for bilateral).  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's bilateral flatfoot is not warranted, as will be 
discussed below.

The relevant evidence of record pertaining to this claim consists 
of a March 2008 VA examination report.  At that time, the Veteran 
complained of increased pain in both feet.  He reported flare-ups 
of his bilateral foot pain when standing upright for a long time 
or when walking longer distances.  The Veteran used arch 
supports.  His activities of daily living were not affected by 
his bilateral foot disability, especially when wearing arch 
supports.  No incapacitating episodes or hospital admissions 
relating to his feet had occurred in the last twelve months.

On physical examination of both feet, there was flattening of the 
longitudinal arches.  Mild pain on palpation was found over each 
plantar fascia.  No callosities were noted.  The Veteran had full 
range of motion in all metatarsophalangeal joints from one to 
five, and full range of motion in the ankle joints.  He had good 
alignment of the Achilles tendons before and after weight-
bearing.  During repetitive motion (walking), the Veteran 
complained of easy fatigability, a lack of endurance, and 
increasing pain in each foot.  The Veteran's gait was normal 
without assistive devices.  The Veteran was wearing arch support 
in both shoes.  The examiner diagnosed the Veteran with bilateral 
pes planus with mild plantar fasciitis.

At his March 2010 hearing, the Veteran discussed his bilateral 
foot symptomatology.  He explained that his feet hurt and that he 
treated them with ice in the evenings.  He also elevated his feet 
for relief of his symptoms.  After standing for 30 to 45 minutes, 
he experienced pain in the center of the arches and in the heel 
area of his feet.  He also endorsed swelling.  He wore inserts 
but did not wear corrective shoes and noticed no unusual shoe 
wear.

The Board finds that the Veteran has not met the criteria for a 
rating in excess of 10 percent for bilateral flatfoot because his 
symptoms, to include as demonstrated through his credible hearing 
testimony, have not been severe.  Moreover, there has been no 
objective evidence of marked deformity, pain on manipulation, 
and/or characteristic callosities.  While swelling was reported 
at the March 2010 hearing, this symptom, standing alone, does not 
lead the Board to conclude that the overall disability picture 
more closely approximates the next-higher rating.  Rather, the 10 
percent evaluation assigned throughout the rating period on 
appeal is found to appropriately account for his symptomatology. 

The Board also finds that no other diagnostic code provides a 
basis for higher rating for bilateral flatfoot.  In this regard, 
the Veteran has not been diagnosed with acquired claw foot, had 
any previous injury to his feet, or fractured his feet; thus, 
Diagnostic Codes 5278, 5283, and 5284 are not applicable for 
rating the Veteran's disability.  

For all the foregoing reasons, the Board finds that there is no 
basis for any staged rating of the Veteran's bilateral flatfoot, 
pursuant to Hart, and that the claim for a rating in excess of 10 
percent must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.

III.	 Extraschedular Consideration

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, 
the rating criteria for the service-connected bronchial asthma 
and bilateral flat feet reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
extraschedular evaluation is required.  Id.

IV.	 Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant.  38 C.F.R. § 20.204.  The appellant withdrew the 
appeal of an increased rating in excess of 10 percent for 
tinnitus at his March 2010 Board hearing.  The transcript has 
been reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993).  In light of the foregoing, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this issue, and the appeal is dismissed.

ORDER

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
flatfoot is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is 
dismissed.


REMAND

The Board finds that a remand is warranted to obtain an updated 
VA examination pertaining to the Veteran's claim for bilateral 
hearing loss.

The Veteran last had an audiological VA examination in November 
2008.  At his Board hearing in March 2010, the Veteran testified 
that his hearing was "considerably worse now than [it was at the 
November 2008 VA examination]".  A veteran is entitled to a new 
VA examination where there is evidence that his disability has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, a remand is warranted in order to schedule the Veteran 
for another VA audiological examination to determine the current 
severity of the hearing loss disability.

With regard to the claim of entitlement to a TDIU, this claim is 
inextricably intertwined with his pending claim for bilateral 
hearing loss, because the resolution of that claim may have 
bearing upon the Veteran's claim for a TDIU. As the claim for a 
compensable evaluation for bilateral hearing loss must be 
remanded, the Board defers adjudication of the question of 
entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
comprehensive VA audiology 
examination for the purposes of 
determining the current severity of 
his bilateral hearing loss.  The 
claims file should be furnished to 
the audiologist for his or her 
review.  Testing to determine the 
current severity of the Veteran's 
hearing loss should include the use 
of controlled speech discrimination 
(Maryland CNC) and a puretone 
audiometric test.  The examination 
must be conducted without the use of 
hearing aids.  The examiner should 
specifically comment on the effects 
of the Veteran's hearing loss on 
occupational functioning and daily 
activities.  A rationale for any 
opinion expressed should be provided.

2.  Thereafter, the Veteran's claims 
for a compensable rating for 
bilateral hearing loss and 
entitlement to a TDIU must be 
readjudicated on the basis of all of 
the relevant evidence of record and 
all governing legal authority.  If 
either benefit sought on appeal is 
not granted, the Veteran and his 
representative must be provided with 
a supplemental statement of the case.  
An appropriate period of time should 
then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


